76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gary J. BISCARDI, Defendant-Appellant.
No. 95-30247.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Gary J. Biscardi appeals his sentence under the Sentencing Guidelines imposed following his conviction for being a felon in possession of a firearm.   He contends that the district court did not give an adequate explanation for the extent of its downward departure for defendant's extraordinary childhood abuse.   We lack jurisdiction to review the extent of the district court's downward departure.  See United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3